Citation Nr: 1712357	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for visual impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, August 2015, and June 2016, the Board remanded the Veteran's appeal for additional development.


FINDINGS OF FACT

1.  The record does not contain clear and unmistakable evidence demonstrating that the Veteran's macular degeneration pre-existed his entrance into active duty service.

2.  The lay and medical evidence of record is at the very least in equipoise, as to whether the Veteran's macular degeneration first manifested during his period of active duty service.   


CONCLUSIONS OF LAW

1. The statutory presumption of soundness upon entry into active duty service as it pertains to the Veteran's macular degeneration disability has not been rebutted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  Resolving all reasonable doubt in favor of the Veteran, macular degeneration was incurred in service.  38 U.S.C.A. §§ 1101, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision with regard to the Veteran's claim for service connection for macular degeneration is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin v. Shinseki, 22Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Analysis

The Veteran claims entitlement to service connection for a visual impairment, diagnosed as macular degeneration.  Specifically, he argues that, during service, a rifle blast caused him to lose his vision for a period three days and, although it eventually returned, he nevertheless experienced visual problems from service to the present.  As noted in the Board's prior remand, the issue of whether the Veteran was sound upon entrance into active duty had been raised.

For the reasons discussed below, the Board finds that the Veteran did not present with macular degeneration upon entry into service in 1966, and the evidence supports a finding of in-service onset, notwithstanding whether he suffered injury to his eyes during service.  

It is undisputed that the Veteran has a current diagnosis of macular degeneration.  See the December 2015 VA examiner's report, at 1.  His vision is limited to no more than light perception in either eye.  

The Board recognizes that over the course of the appeal period, several eye disabilities other than macular degeneration have been identified, to include cataracts and other lens conditions, retinal conditions, and tumors and neoplasms.  Significantly, although such disabilities exist, the December 2015 VA examiner pertinently determined that the Veteran's visual impairment-the symptom for which the Veteran is requesting compensation, originally claimed as "blindness"-is due specifically to his macular disability.  See the December 2015 VA examiner's report, at 5 and 6.  As such, the analysis herein pertains solely to his macular degeneration disability.

Although amblyopia was noted on the Veteran's June 1966 entrance examination, macular degeneration in particular, was not.  As discussed below, a recently obtained medical opinion from a December 2015 VA examiner indicated that the Veteran "did not have any visual disability at the time of entering service."  See the June 2016 Addendum report of the December 2015 VA examiner.  Shortly after entry, in July 1966, the Veteran underwent an ophthalmology consultation.  The consultation sheet noted reduced vision bilaterally.  An ophthalmoscopy revealed exudates or drusen scattered throughout the fundus of his left eye, which were especially apparent in the macular area of both eyes.  The provisional diagnosis was drusen or macular degeneration.  The treatment record noted a history of poor vision since an early age.  Upon examination, small dots in the macula were noted that could represent drusen.  A July 1966 service treatment record noted a diagnosis of congenital macular degeneration.

In an August 1966 Medical Board Report, the Veteran was diagnosed with degeneration of the macula, bilateral, congenital.  The Medical Board noted his report of visual difficulties since the age of six and, although this problem was reported to recruiting personnel, it was not considered disqualifying.  After a consultation by an ophthalmologist, it was recommended that he be separated from service.  The Medical Board also concluded that macular degeneration was neither incurred in nor aggravated by his active duty service.

As discussed above, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Because macular degeneration was not specifically noted on the Veteran's entrance examination, the presumption of soundness applies with respect to this disability. 

The Board finds that the evidence of record fails to demonstrate that the Veteran suffered from macular degeneration that clearly and unmistakably preexisted his period of service.  As noted above, the December 2015 VA examiner stated in a June 2016 addendum report (requested specifically by the Board in a June 2016 remand) that the Veteran "did not have a visual disability at the time of entering service," but that it was possible that he was in the beginning stages of the condition as exam findings were noted.  That stated, the examiner concluded that it cannot be said that there is clear and unmistakable evidence that the disability existed prior to service, as there were no symptoms prior to service.  Indeed, in his December 2015 examination report, the examiner opined that the drusen noted in the July 1966 service treatment record was likely the beginning of the Veteran's macular degeneration.  

The Board recognizes that there is medical evidence of record contrary to the finding of the December 2015 VA examiner, to include the findings of the August 1966 Medical Board and those of a January 2013 VA examiner, both indicating that macular degeneration preexisted service.  However, in light of the opposing opinion provided by the December 2015 VA examiner above, it is simply not undebatable that the Veteran's macular degeneration disability pre-existed service.   

If either prong of the rebuttal standard fails, the presumption of soundness is not rebutted.  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

There are several opinions of record addressing whether the Veteran's macular degeneration increased in severity, or was aggravated beyond its natural progression during his period of service.  The key question at issue however is not whether the Veteran's macular degeneration worsened during service, but whether such was incurred in service.  

As noted above, an August 1966 Medical Board Report included an in-service diagnosis of degeneration of the macula, bilateral, congenital.  The Medical Board concluded that macular degeneration was not incurred in active duty service, based on the disability being congenital in nature.  

In Quirin at 396-97, the Court held that the presumption of soundness applies even to a congenital condition not noted at entry, unless the condition is a congenital "defect" not eligible for service connection in the first place.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016). However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); accord Quirin, 22 Vet. App. at 395.  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  See id.  

Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in the precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)). Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature.  See id.  
In this case, without commenting upon the merits of their conclusions, as noted above, several physicians have suggested that the Veteran's macular degeneration either worsened or did not worsen beyond its natural progression during service-both camps in essence suggesting by their conclusions that a worsening was, at the very least, possible.  Indeed, the Veteran's private physicians supplied opinions in November 2002, April 2003, and December 2007 indicating that the Veteran's military service played a role in the development and progression of his macular degeneration.  In any event, even the word "degeneration" is defined in Dorland's Medical Dictionary as "deterioration; change from a higher to a lower form."  Dorland's Illustrated Medical Dictionary 486 (31st ed. 2007).  The Board accordingly finds that the medical evidence supports a finding that the Veteran's macular degeneration is indeed a congenital disease as it is capable of change, as opposed to a static congenital defect.  

Although the Medical Board determined that the Veteran's congenital macular degeneration existed prior to service, the Board has already determined that with respect to this disability, by statute, the Veteran is presumed sound upon entry.  The Veteran has an in-service diagnosis of congenital macular degeneration, and a review of the medical evidence (both for and against the claim) shows that the Veteran's macular degeneration is a congenital disease, capable of being service-connected if first manifested during service.  The Veteran has consistently reported the onset of his disabling visual problems during service, and that he has experienced visual problems from service to the present.   He is competent to report the onset and observable deterioration of his visual problems.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Such reports are not contradicted by any other evidence of record, and the Board finds them credible.  The Veteran currently has macular degeneration, and the December 2015 VA examiner indicated that the Veteran's July 1966 finding of drusen was likely the beginning of macular degeneration.

In light of the above, the Board finds that the evidence for and against the claim is at the very least in relative equipoise.  The Board accordingly resolves all remaining doubt in the Veteran's favor and finds that service-connection for macular degeneration is warranted, based on in-service incurrence.  


ORDER

Service connection for macular degeneration is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


